        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document65-1 Filed04/20/20
                                          79 Filed  02/12/20 Page
                                                              Page11ofof99



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------                  x
                                                   :
UNITED STATES OF AMERICA                           :    AMENDED PRELIMINARY
                                                   :    ORDER OF FORFEITURE
            - v. -                                 :    AS TO SPECIFIC
                                                   :    PROPERTY/MONEY JUDGMENT
NICHOLAS JOSEPH GENOVESE,                          :
                                                   :    18 Cr. 183 (WHP)
                     Defendant.                    :
--------------------------------                   x

               WHEREAS, on or about March 2, 2018, defendant NICHOLAS JOSEPH

GENOVESE (the “Defendant”), was charged in a two-count Indictment, numbered 18 Cr. 183

(WHP) (the “Indictment”), with securities fraud, in violation of Title 15, United States Code,

Sections 78j(b) and 78ff; Title 17, Code of Federal Regulations, Section 240.10b-5; and Title 18,

United States Code, Section 2 (Count One); and wire fraud, in violation of Title 18, United States

Code, Sections 1343 and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(c) and Title 28, United States Code, Section 2461, of all property, real and personal, that

constitutes or is derived from proceeds traceable to the commission of the offenses charged in

Counts One and Two of the Indictment;

               WHEREAS, in a parallel civil enforcement action against the Defendant by the

United States Securities and Exchange Commission (“SEC”) captioned S.E.C. v. Nicholas J.

Genovese et al., 18 Civ. 942 (JGK) pending before United States District Judge John G. Koeltl of

this Court, Judge Koeltl issued an Order on or about February 26, 2018 that, among other things,

preliminarily froze the Defendant’s assets and enjoined the Defendant and anyone served with the
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document65-1 Filed04/20/20
                                          79 Filed  02/12/20 Page
                                                              Page22ofof99



Order from disposing of any such assets pending a final disposition of that action (the “Asset

Freeze Order”);

              WHEREAS, the SEC subsequently served the Asset Freeze Order on Hacker Boat

Company, Inc. (“Hacker Boat Company”), which had custody of a 2017 Hacker-Craft triple

cockpit runabout bearing the name “Chasing Alpha” with HIN: HKQ00579G617 and New York

registration number “NY 5419 MH” with a 2003 Load Rite trailer with Vehicle Identification

Number 5A4RN3V2032000130 (“Boat-1”) and a 1983 Hacker-Craft triple cockpit runabout

bearing the name “Fin & Tonic” with HIN: HKQ000000783 and New York registration number

“NY 9136 MH” (“Boat-2”), both representing property that constitutes or is derived from proceeds

traceable to the commission of the offense charged in Count One of the Indictment that the

Defendant personally obtained;

              WHEREAS, on or about February 2, 2018, the Federal Bureau of Investigation

seized $148,488.38 from the Defendant in connection with his arrest (the “Seized Funds”),

representing property that constitutes or is derived from proceeds traceable to the commission of

the offense charged in Count One of the Indictment that the Defendant personally obtained;

              WHEREAS, the SEC has frozen all funds in the following accounts pursuant to the

Asset Freeze Order, all of which represent property that constitutes or is derived from proceeds

traceable to the commission of the offense charged in Count One of the Indictment that the

Defendant personally obtained:

                   a) JP Morgan Chase Bank Account number 3379978223, held in the name of
                      Nicholas J. Genovese;

                   b) JP Morgan Chase Bank Account number 786282827, held in the name of
                      Nicholas J. Genovese;

                   c) JP Morgan Chase Bank Account number 3379972838, held in the name of
                      Westleigh Capital LLC;

                                               2
Case
 Case1:18-cr-00183-WHP
      1:18-cr-00183-WHP Document
                         Document65-1 Filed04/20/20
                                  79 Filed  02/12/20 Page
                                                      Page33ofof99




         d) JP Morgan Chase Bank Account number 478216588, held in the name of
            Westleigh Capital LLC;

         e) JP Morgan Chase Bank Account number 3040589052, held in the name of
            Westleigh Capital LLC;

         f) JP Morgan Chase Bank Account number 786271556, held in the name of
            Westleigh Capital LLC;

         g) JP Morgan Chase Bank Account number 800700358, held in the name of
            Willow Creek Advisors LLC;

         h) JP Morgan Chase Bank Account number 3387279523, held in the name of
            Willow Creek Advisors LLC;

         i) JP Morgan Chase Bank Account number 117735826, held in the name of
            Willow Creek Advisors LLC;

         j) JP Morgan Chase Bank Account number 876659295, held in the name of
            Willow Creek GP LLC;

         k) JP Morgan Chase Bank Account number 876659298, held in the name of
            Willow Creek GP LLC;

         l) JP Morgan Chase Bank Account number 3573655585, held in the name of
            Willow Creek GP LLC;

         m) JP Morgan Chase Bank Account number 876382388, held in the name of
            Willow Creek Investments LP;

         n) JP Morgan Chase Bank Account number 3573571196, held in the name of
            Willow Creek Investments LP;

         o) TD Ameritrade Bank Account number 861-449321, held in the name of
            Nicholas Genovese;

         p) TD Ameritrade Bank Account number 865-177141, held in the name of
            Nicholas J. Genovese;

         q) TD Ameritrade Bank Account number 884-575527, held in the name of
            Nicholas J. Genovese;



                                  3
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document65-1 Filed04/20/20
                                          79 Filed  02/12/20 Page
                                                              Page44ofof99



                    r) TD Bank Account number 4281292163, held in the name of Willow Creek
                       Advisors; and

                    s) TD Bank Account number 4784047677, held in the name of Willow Creek
                       Advisors;

(collectively, the “Frozen Accounts”);

               WHEREAS, in or about August 2018, pursuant to a sale agreement approved by

this Court, Hacker Boat Company sold Boat-1 and is currently in possession of $178,289.99 in

United States currency representing the net proceeds from the sale of Boat-1 (the “Boat-1 Sale

Proceeds”);

               WHEREAS, on or about October 19, 2018, the Defendant pled guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 98l(a)(l)(C) and Title 28,

United States Code Section 2461, all property, real or personal, constituting or derived, directly or

indirectly, from proceeds traceable to the commission of the offense charged in the Count One of

the Indictment;

               WHEREAS, on or about October 22, 2018, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Properties/Money Judgment, based in part of the

parties’ understanding that the Defendant had personally obtained a total of $13,230,811 in

proceeds from the commission of the offense charged in Count One of the Indictment;

               WHEREAS, the Government and the Defendant now understand and agree that the

Defendant personally obtained a total of $11,211,704 in proceeds from the commission of the

offense charged in Count One of the Indictment;




                                                 4
         Case
          Case1:18-cr-00183-WHP
               1:18-cr-00183-WHP Document
                                  Document65-1 Filed04/20/20
                                           79 Filed  02/12/20 Page
                                                               Page55ofof99



                WHEREAS, the Government seeks the entry of a money judgment in the amount

of $11,211,704 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained;

                WHEREAS, the Government further seeks the forfeiture from the Defendant of all

of his right, title, and interest in the following:

                 a) Boat-1 Sale Proceeds

                 b) Boat-2;

                 c) $73,600 in United States currency currently held by Gar Wood Custom Boats

                     representing the net sale proceeds of a 2018 28’ GarWood Streamliner hull

                     owned by the Defendant;

                 d) Seized Funds; and

                 e) Frozen Accounts;

(collectively, the “Specific Property”), which constitutes proceeds traceable to the offense charged

in Count One of the Indictment, that the Defendant personally obtained;

                WHEREAS, the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g) and Rules

32.2(b)(3) and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce Specific Property to its possession

and to notify any person who reasonably appears to be a potential claimant of its interest therein;




                                                      5
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document65-1 Filed04/20/20
                                          79 Filed  02/12/20 Page
                                                              Page66ofof99



NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

       1.      As a result of the offense charged in Count One of the Indictment, to which the

Defendant pled guilty, a money judgment in the amount of $11,211,704 (the “Money Judgment”)

in United States currency, representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

       2.      As a result of the offense charged in Count One of the Indictment, to which the

Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

       3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Amended Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to

the Defendant, NICHOLAS JOSEPH GENOVESE, and shall be deemed part of the sentence of

the Defendant, and shall be included in the judgment of conviction therewith.

       4.      All payments on the outstanding Money Judgment shall be made by postal money

order, bank or certified check, made payable to the United States Marshals Service, and delivered

by mail to the United States Attorney’s Office, Southern District of New York, Attn: Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York 10007 and shall indicate the Defendant’s name and case number.

       5.      The United States Marshals Service is authorized to deposit the payments on the

Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title to such

forfeited property.




                                                6
         Case
          Case1:18-cr-00183-WHP
               1:18-cr-00183-WHP Document
                                  Document65-1 Filed04/20/20
                                           79 Filed  02/12/20 Page
                                                               Page77ofof99



        6.      Upon entry of this Amended Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

        7.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6) of the

Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the Supplemental

Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the United States

is permitted to publish forfeiture notices on the government internet site, www.forfeiture.gov. This

site incorporates the forfeiture notices that have been traditionally published in newspapers. The

United States forthwith shall publish the internet ad for at least thirty (30) consecutive days. Any

person, other than the Defendant, claiming interest in the Specific Property must file a Petition

within sixty (60) days from the first day of publication of the Notice on this official government

internet web site, or no later than thirty-five (35) days from the mailing of actual notice, whichever

is earlier.

        8.      The published notice of forfeiture shall state that the petition (i) shall be for a

hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

        9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.


                                                   7
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document65-1 Filed04/20/20
                                          79 Filed  02/12/20 Page
                                                              Page88ofof99



       10.     Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code, Section

853(n), in which all interests will be addressed. All Specific Property forfeited to the United States

under a Final Order of Forfeiture shall be applied towards the satisfaction of the Money Judgment.

Any forfeited property in excess of the Money Judgment will be returned to counsel for the

Defendant at an account to be provided by counsel for the Defendant.

       11.     Pursuant to Title 21, United States Code, Section 853(p), the United States is

authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount of

the Money Judgment.

       12.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the United

States Attorney’s Office is authorized to conduct any discovery needed to identify, locate or

dispose of forfeitable property, including depositions, interrogatories, requests for production of

documents and the issuance of subpoenas.

       13.     The Court shall retain jurisdiction to enforce this Amended Preliminary Order of

Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to Rule

32.2 of the Federal Rules of Criminal Procedure.




                                                  8
        Case
         Case1:18-cr-00183-WHP
              1:18-cr-00183-WHP Document
                                 Document65-1 Filed04/20/20
                                          79 Filed  02/12/20 Page
                                                              Page99ofof99



       14.    The Clerk of the Court shall forward three certified copies of this Amended

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.



SO ORDERED:


                                                                April 20, 2020
THE HONORABLE WILLIAM H. PAULEY III                             DATE
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                             9
